DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-8 and 12-19 have been examined in this application. This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 6/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “wherein a number of cut-out regions is greater than 4”, and the claim also recites “greater than…6, 8, 10 or 20” which is the narrower statement of the range/limitation, and claim 19 recites the broad recitation “operating the gas turbine engine at a Mach number of equal to or greater than 0.8”, and the claim also recites “greater than…0.9, 1.0, 1.1, 1.2, 1.3, 1.4 or 1.5” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 12, 14, 17, and 18 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0190437 by Snyder in view of US Patent Application Number 2002/0179777 by Al-Garni.

Regarding claim 1, Snyder discloses an apparatus comprising a gas turbine engine (nacelle 1) and a low drag surface (paragraph 2 discloses “a mitigation device to be fitted over a nacelle or other areas on an aircraft in order to reduce flow drag”) for a fluid washed object, the low drag surface being disposed on the gas turbine engine (see Figures 9 and 10), wherein the low drag surface is located either at an intake to the gas turbine engine, or at an external surface of a nacelle of the gas turbine engine (shown in Figures 9 and 10).  
Snyder does not disclose the low drag surface comprising an aerodynamic surface comprising a cut-out region, and a continuous translatable surface comprising a surface portion, wherein the surface portion is positioned in the cut-out region such that the aerodynamic surface and the surface portion form a fluidwash surface, and the surface portion is translatable relative to the aerodynamic surface.  However, this limitation is taught by Al-Garni.  Al-Garni discloses a low drag surface for a fluid washed object (paragraph 43 discloses “Moving either of the upper or lower surfaces in the flow direction will lower drag by reducing shear stress”) comprising an aerodynamic surface (wings 12 and 14) comprising a cut-out region (see cutout for the outer portion of 45 of belt 48 in Figure 2), and a continuous translatable surface comprising a surface portion (outer portion 56 of belt 48), wherein the surface portion is positioned in the cut-out region such that the aerodynamic surface and the surface portion form a fluidwash surface (see Figures 2-5), and the surface portion is translatable relative to the aerodynamic surface (paragraph 74 discloses “Belts 48, 54 rotate or travel around their respective rollers 44, 46, and 50, 52 with one or both of the rollers providing rotary power to drive the belts 48 and 54 therearound”).  It would be obvious to a person having ordinary skill in the art to modify Snyder using the teachings from Al-Garni as a substitution of known types of flow drag mitigation devices.  

Regarding claim 2 (dependent on claim 1), Al-Garni further teaches the surface portion is substantially flush with the aerodynamic surface (see Figures 2-5).

Regarding claim 4 (dependent on claim 1), Al-Garni further teaches the continuously translatable surface being rotatable around an axis of rotation, and the axis of rotation is fixed in position relative to the aerodynamic surface (see rollers 68a and 70a in Figures 3-5).

Regarding claim 5 (dependent on claim 1), Al-Garni further teaches the low drag surface further comprising an actuator for actuating the continuously translatable surface.  Paragraph 78 disclose “Pneumatically driven motors 69 and 71 may be provided to drive the respective rollers 44 and 50”.  

Regarding claim 6 (dependent on claim 1), Al-Garni further teaches the continuously translatable surface is arranged such that a forward gap exists between the aerodynamic surface and a forward edge of the surface portion and/or a rearward gap exists between the aerodynamic surface and a rearward edge of the surface portion, and wherein air is forced out of the forward gap and/or air is forced in to the rearward gap.  Paragraph 79 discloses “the present movable surfaces also provide for some additional aerodynamic improvements in efficiency, by providing suction in the gap 62 between the leading edge 40 and the first surface 56 of the belt 48, and perhaps in the gap 64 between the trailing edge 42 and the first surface 56, and/or the opposite second surface 58, if so desired”.  

Regarding claim 7 (dependent on claim 1), Al-Garni further teaches the low drag surface comprising a plurality of cut-out regions and a plurality of surface regions, wherein each surface portion corresponds to and is positioned in a cut-out region, and wherein the aerodynamic surface and the plurality of surface portions forma fluidwash surface (see Figures 1A and 1B).

Regarding claim 8 (dependent on claim 7), Al-Garni further teaches the plurality of cut-out regions are arranged in an array (see Figure 1A and 1B).  

Regarding claim 12 (dependent on claim 9), Snyder discloses a method of operating an apparatus comprising a gas turbine engine (nacelle 1), the apparatus further comprising a low drag surface (paragraph 2 discloses “a mitigation device to be fitted over a nacelle or other areas on an aircraft in order to reduce flow drag”) for a fluid washed object, the low drag surface being disposed on the gas turbine engine (see Figures 9 and 10), the method comprising operating the gas turbine engine such that a fluid flows over the surface portion (operating an engine such as that of Snyder causes fluid to flow over the surface as air enters the engine), wherein the low drag surface is located either at an intake to the gas turbine engine, or at an external surface of a nacelle of the gas turbine engine (shown in Figures 9 and 10).  
Snyder does not disclose the apparatus further comprising an aerodynamic surface comprising a cut-out region, and a continuous translatable surface comprising a surface portion, wherein the surface portion is positioned in the cut-out region such that the aerodynamic surface and the surface portion form a fluidwash surface, and the surface portion is translatable relative to the aerodynamic surface, operating the gas turbine engine such that the continuous translatable surface is translated.  However, this limitation is taught by Al-Garni.  Al-Garni discloses a low drag surface for a fluid washed object (paragraph 43 discloses “Moving either of the upper or lower surfaces in the flow direction will lower drag by reducing shear stress”) comprising an aerodynamic surface (wings 12 and 14) comprising a cut-out region (see cutout for the outer portion of 45 of belt 48 in Figure 2), and a continuous translatable surface comprising a surface portion (outer portion 56 of belt 48), wherein the surface portion is positioned in the cut-out region such that the aerodynamic surface and the surface portion form a fluidwash surface (see Figures 2-5), wherein the surface portion is translatable relative to the aerodynamic surface (paragraph 74 discloses “Belts 48, 54 rotate or travel around their respective rollers 44, 46, and 50, 52 with one or both of the rollers providing rotary power to drive the belts 48 and 54 therearound”), and operating the gas turbine engine such that the continuous translatable surface is translated (paragraph 78 discloses bleed air from the compressors of the turbine engines passing through the rollers and through the belt passages to drive the rollers and the belt).  It would be obvious to a person having ordinary skill in the art to modify Snyder using the teachings from Al-Garni as a substitution of known types of flow drag mitigation devices.

Regarding claim 14 (dependent on claim 12), Al-Garni further teaches the step of operating the gas turbine engine further comprises actuating an actuator to translate the continuously translatable surface.  Paragraph 78 discloses “Pneumatically driven motors 69 and 71 may be provided to drive the respective rollers 44 and 50”.  

Regarding claim 17 (dependent on claim 8), Al-Garni further teaches a number of cut-out regions is greater than 4, 6, 8, 10 or 20 (see Figures 1A and 1B).

Regarding claim 18 (dependent on claim 1), Snyder discloses the low drag surface being located at an intake lip of the intake (see Figures 9 and 10).  

Claims 3, 13, 15, and 19 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0190437 by Snyder in view of US Patent Application Number 2002/0179777 by Al-Garni, in further view of US Patent Application Number 2018/0093751 by Shi.

Regarding claim 3 (dependent on claim 1), Al-Garni does not disclose the continuously translatable surface being the radially outer surface of a sphere.  However, this limitation is taught by Shi.  Shi discloses a system for reducing friction between an aircraft surface and the air, and paragraph 5 discloses “The sliding friction is able to be converted into rolling friction by adopting ball bearings”.  It would be obvious to a person having ordinary skill in the art to modify Al-Garni using the teachings from Shi in order to use known devices of different shapes for different surfaces as the shape of the surfaces allow.

Regarding claim 13 (dependent on claim 12), Snyder and Al-Garni do not disclose a force of skin friction on the surface portion form the fluid flow along translates the continuously translatable surface.  However, this limitation is taught by Shi.  Paragraph 5 discloses “The sliding friction is able to be converted to rolling friction by adopting ball bearings”.  It would be obvious to a person having ordinary skill in the art to modify Snyder and Al-Garni using the teachings from Shi in order to passively decrease the air friction on the aircraft surface.  

Regarding claim 15 (dependent on claim 12), Shi further teaches operating the gas turbine engine at a Mach number of equal to or greater than 0.7.  Paragraph 7 discloses “the present invention changes the shape of the rocket and supersonic aircraft”, supersonic aircraft operate at a Mach number of equal to or greater than 0.7.   

Regarding claim 19 (dependent on claim 15), Shi further teaches the method further comprising operating the gas turbine engine at a Mach number of equal to or greater than 0.8, 0.9, 1.0, 1.1 ,1.2 ,1.3, 1.4, or 1.5.  Paragraph 7 discloses “the present invention changes the shape of the rocket and supersonic aircraft”, supersonic aircraft operate at a Mach number of equal to or greater than 0.8.   

Claim 16 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0190437 by Snyder in view of US Patent Application Number 2002/0179777 by Al-Garni, in further view of US Patent Number 6,322,024 to Garver.

Regarding claim 16 (Dependent on claim 12), Snyder and Al-Garni do not disclose operating the gas turbine engine such that the continuously translatable surface translates such that it generates heat for preventing the accumulation of ice.  However, this limitation is taught by Garver.  Column 4, lines 52-55 disclose “the use of rotating bands on wings, flaps, elevators, and ailerons provides an (sp) effective mechanism for controlling and otherwise reducing ice formation on critical surfaces”.  It would be obvious to a person having ordinary skill in the art to modify Snyder and Al-Garni using the teachings from Garver in order to reduce ice formation on critical surfaces.  

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding Al-Garni not disclosing the low drag surface being disposed on the gas turbine engine are moot in view of the current grounds of rejection.
Regarding the argument that Al-Garni and Snyder are completely different devices that would not have been obvious to combine, both Al-Garni and Snyder disclose devices to reduce drag on a surface, and are thus related art.  Regarding the argument that it would be impractical to modify Snyder’s apparatus to include the structure of Al-Garni because the movable surfaces 22 and 24 in Al-Garni are flat and planar, while the front portion of Snyder’s device is a circumferential ring, first, applicant’s own drawings show individual panels of the surface being flat and planar (see Figure 3).  The rest of the applicant’s figures only show the surface from a cut-out perspective that do not show the panels being rounded in any way.  Applicant’s only description of the surface being anything but planar is on page 6, which states “The continuously translatable surface may be the radially outer surface of a sphere”, but the radially outer surface of a sphere is convex and does not help the surface adapt to the circumferential ring of a turbine inlet.  A plurality of planar surfaces can be used on a circumferential structure, which is the same structure being used by the applicant, since page 8, paragraph 3 discloses “the number of cut-out regions may be greater than 4, 6, 8, 10, 15, 20, or 50”.  
Regarding the argument that the main purpose of Al-Garni’s device is increasing lift of the wings, Al-Garni repeated discusses the drag reduction qualities of their invention (see paragraphs 7, 10, 43, 67, 83, and 102), and further that this increases the lift-to-draft ratio (see paragraphs 83 and 102).  Furthermore, since Snyder is concerned with improving drag reduction, the drag reduction qualities of Al-Garni would be relevant to the structure of Snyder.  
Regarding amendment “wherein the low drag surface is located either at an intake to the gas turbine engine, or at an external surface of a nacelle of the gas turbine engine”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant only argues that this limitation is not disclosed by Al-Garni, even though the limitation is disclosed by Snyder.  Applicant asserts that Snyder does not teach how or why the combination of Snyder and Al-Garni would have been obvious, but the combination is a substitution of known types of drag reduction devices. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642